54 F.3d 774NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellant,v.Jerry Dale LOWE, Defendant-Appellee.
No. 95-5351.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1995.Decided May 22, 1995.

John Castle Parr, Office of the United States Attorney, Charleston, WV, for appellant.  Thomas W. Smith, Smith & Crunette Law Offices, Charleston, WV, for appellee.
Before RUSSELL, HALL, and MOTZ, Circuit Judges.
PER CURIAM:


1
The government appeals an order of the district court granting Jerry Dale Lowe release from custody during the pendency of his appeal before this court.  The district court has temporarily stayed its order so that we may decide the government's appeal;  the stay expires today.  The parties have submitted memoranda in support of their respective positions.


2
We now affirm the decision of the district court for the reasons stated by that court in its memorandum order.  United States v. Lowe, No. 2:93-00267 (S.D. W. Va., April 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED